Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application is in condition for allowance.
Election
In the paper received 3/4/2022, applicant elects with traverse the design shown in Group I (Figs. 1.1-1.9). Accordingly, the designs shown in Groups II, III and IV stand withdrawn from further prosecution. 37 CFR 1.142(b)
Applicant's election of Group I with traverse is acknowledged.  Applicant's argument in traversal of the restriction requirement is that because the groups are directed to the same function or have a similar appearance and could be searched together without additional burden on the examiner, they should not be subject to restriction. While this standard applies to a utility application, the standard differs in design practice. As only a single claim may be included in a design patent, only patentably indistinct designs, considered to be a single invention, may be included in a design patent.  However, the embodiments in this application are patentably distinct, as set forth in the previously mailed restriction requirement. Accordingly, the embodiments filed in this application cannot be protected by the single formal design claim. Applicant is referred to MPEP § 1504.05(A & B), which sets forth the legal support for a restriction requirement in design applications.  Therefore, the restriction requirement is made FINAL.
Reproductions
Per the election of 3/4/2022, Groups II, III and IV have been cancelled.
Specification
Per the election of 3/4/2022, the descriptions for Groups II, III and IV have been cancelled.
The Examiner objects to the specification because the following statement describes embodiments and features not a part of the claimed design. Retaining the statement in the specification would result in a rejection under 35 USC 112 for indefiniteness. For this reason, the statement has been removed from the specification. 
[The designs relate to electric outlets with a variable socket system for charging electric vehicles…sliding elements that are guided over an external groove.]
In the reproductions certain features are shown in broken lines. A description of the broken lines must be included in the specification preceding the claim. The broken lines show portions of the article not a part of the claimed design and should not be described as environment. (MPEP§1503.02, subsection III) Therefore, a description of the broken line portions of the design has been added to the specification to read as:
--In the reproductions, the broken lines are for the purpose of illustrating portions of the Electric Outlet that forms no part of the claimed design.--
Conclusion
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Mailing should be done sufficiently in advance to ensure the USPTO receipt prior to reply period expiration
Facsimile to the USPTO's Official Fax Number (571-273-8300) (Do Not Fax Formal Reproductions)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
For additional information regarding responding to office actions see: 
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Note that correspondence received will appear in Public PAIR, which may be viewed by the applicant at: https://portal.uspto.gov/pair/PublicPair
The references are cited as pertinent prior art.  Applicant may view and obtain copies of the cited references by visiting http://www.uspto.gov/patft/index.html and pressing the “Patent Number Search” button. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rhea Shields whose telephone number is (571)272-3848.  The examiner can normally be reached on M-F 8:00a-5:00p EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Sheryl Lane (571) 272-7609 may be contacted. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Rhea Shields/
Primary Examiner